Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14 and cancelling of claims 15-20 (Group II) in the reply filed on 11/02/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a height of circuit devices mounted on an upper surface of the printed circuit board of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henson (US 4,026,412). 
Regarding claim 1,  Henson at fig. 5-6 discloses a test socket, comprising: a housing [112]; and a mounting portion [middle portion of 112 where 102 is based] extending from the housing and comprising an accommodation space [space for 102] configured to mount a semiconductor device [102] thereon, wherein a lower surface [opposite surface of 114 under 102] of the mounting portion comprises a plurality of holes [118] corresponding to a plurality of pins [some or all of 106]  included in the semiconductor device, the plurality of holes being configured to align the plurality of pins of the semiconductor device with a plurality of socket pins [some or all of 130] of a printed circuit board [128], and wherein the housing and the mounting portion comprise a same insulating material [fiberglass filed epoxy].
Regarding claim 3,  Henson at fig. 5-6 discloses the test socket of claim 1, wherein a dielectric constant of the insulating material is 3.0 or more [dielectric constant of fiberglass epoxy].
Regarding claim 4,  Henson at fig. 5 discloses the test socket of claim 1, wherein an upper surface [114] of the housing [112] has a shape symmetrical with respect to a [e.g. longer edge side of 114] corresponding to a first direction [e.g. direction of longer edge] and with respect to a second axis [e.g. shorter edge side of 114] corresponding to a second direction [e.g. direction of shorter edge] intersecting [as shown] the first direction.
Regarding claim 5,  Henson at fig. 5 discloses the test socket of claim 4, wherein the upper surface of the housing comprises a first edge [longer edge of 114] extending in the first direction and a second edge [shorter edge of 114 as shown] extending in the second direction, and a length of the first edge is greater than a length of the second edge [as shown].
Regarding claim 6,  Henson at fig. 5 discloses the test socket of claim 5, wherein the length of the second edge is at least 0.5 times the length of the first edge [as shown].
Regarding claim 7,  Henson at fig. 5 discloses the test socket of claim 1, wherein a number of the plurality of holes [118] is equal to a number of the plurality of pins [106] included in the semiconductor device [102].
Regarding claim 8,  Henson at fig. 5 discloses the length of the mounting portion in a direction [length in horizontal direction of 112 under 102] in which the mounting portion extends from the housing is greater [as shown] than a height of circuit devices [other 118] mounted on an upper surface of the printed circuit board.
Regarding claim 9,  Henson at fig. 5 discloses the test socket of claim 1, wherein a height [thickness of 112 in vertical direction] of the accommodation space in a direction perpendicular to an upper surface [upper surface of 128] of the printed circuit board is greater [as shown] than a thickness [thickness of 102 in vertical direction] [102] in the direction perpendicular to the upper surface of the printed circuit board.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henson as applied to claim 1 above, and further in view of Li et al. (US 2016/0133171 A1).
Regarding claim 2, Henson discloses all the elements except for the housing and the mounting portion comprise Bakelite, Rather, discloses the housing and the mounting portion comprise fiberglass-filled epoxy. Li et al. (hereafter Li) discloses use of a Bakelite for test fixture to prevent of static electricity to electronic products. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use teaching of Li to modify the Henson, in order to obtain advantages that Li have to offer (see ¶0047).
Regarding claims 10 and 12, Soeta et al. (hereafter Soeta) at fig. 6, 8A-9 discloses a probe card comprising: a test socket [40A] comprising a plurality of accommodation spaces [41] separated from each other by a partition structure [41b-c, fig. 6] to accommodate a plurality of semiconductor devices [10], respectively, a lower [41a] of each of the plurality of accommodation spaces having a plurality of holes [41d] corresponding to a plurality of pins [electrode 11, see ¶0077] included in each of the plurality of semiconductor devices; and a main circuit board [29] on one surface of the test socket and electrically connected to a test device[10], the main circuit board including a plurality of probe pins [33A] extending therefrom into [as shown at fig. 8B] the plurality of holes included in each of the plurality of accommodation spaces, respectively [as shown].
Soeta is silent about said test socket comprising a material (Bakelite for claim 12) having a dielectric constant of 3.0 or more. Rather discloses use of a resin that does not deform easily due to heat, metal, or the like. Li et al. (hereafter Li) discloses use of a Bakelite that has dielectric constant 3.0 or more for test fixture to prevent of static electricity to electronic products. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use teaching of Li to modify the Soeta, in order to obtain advantages that Li have to offer (see ¶0047).
Regarding claim 11, Soeta probe card of claim 10, wherein the plurality of pins and the plurality of probe pins are connected in a pin-to-pin manner [11 to 33A] in the plurality of holes [41d].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Soeta and Li as applied to claim 10 above, and further in view of Murphy (US 5,012,924).
Regarding claim 13, the combination of Soeta and Li discloses all the elements. They are silent about an intermediate insulating layer between the semiconductor [120] between the semiconductor device [100] and the test socket [125, 111] in each of the plurality of accommodation spaces. Therefore, it would have been obvious to a person having ordinary kill in the art before the effective filing date to use teaching of Murphy to modify the combination of Soeta and Li so supporting surfaces of the insulating layer that position the component/test device and each terminal in electrical isolation so external equipment can readily test the component.
Regarding claim 14, Murphy discloses the probe card of claim 13, wherein the intermediate insulating layer comprises a plurality of intermediate holes [122] corresponding to the plurality of holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



December 4, 2021